DETAILED ACTION
Election/Restrictions
Applicant’s election of Group I, claims 1-8 and 14-22 in the reply filed on January 14, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Applicant has cancelled non-elected claims (designated as Group II), so no claims are presently withdrawn. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112 - Indefinite
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-4, 18, 19 and 21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Claims 2 and 3, each depending from claim 1, recite “the therapeutic drug combination”. The limitation does not appear to have antecedent basis in the claims and 
Claim 3 depends from claim 1 and recites “the drug or active agent”. The limitation does not appear to have antecedent basis in the claims and it is not clear which of the claimed drugs is may be referring to. Claim 3 also recites:

    PNG
    media_image1.png
    194
    551
    media_image1.png
    Greyscale

It is unclear whether the liposomal formulation is an alternative to the above list or required additionally. Examiner requests using an “and” or “or” to clarify.
Claim 18 depends from claim 1 and recites “the rifabutin”. The limitation does not appear to have antecedent basis in the claims. Claim 18 further recites “about 100 to 200mg/d (day)”. It is unclear if the limitation contained in parenthesis is required or not. Examiner suggests removing the parentheses and replacing the “d” with day.  
Claim 19 recites “a dose in the range of about 25 to 150 mg/dose or…a dose in the range of about 25 to 300 mg/d”. It is unclear if d is used to represent dose or day. If the former, it is unclear why the same limitation is repeated. 
Claim 21 recites “a dose in the range of about 5 to 300 mg/dose or…a dose in the range of about 50 to 300 mg/d”. It is unclear if d is used to represent dose or day. If the former, it is unclear why the same limitation is repeated. 

Claim Rejections - 35 USC § 102 - Anticipation
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 14, 16, 19, 20, 23-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu (Clofazimine in the treatment of multi-drug resistant tuberculosis, Clinical Microbiology and Infection, 2012, 18, pp.1104-110). 
Xu teaches adding clofazamine (CFZ) to dosage comprising amoxicillin/clavulanate (AMX/CLV) and rifabutin (RIF) (Table 1, patient 28). The CFZ is administered at an initial dose of 100mg (Table 1). Intended uses that do not require a structural difference in the recited combination or composition (i.e. product) are not given patentable weight as the claims are drawn to products and not methods of use. 


Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 14-17, 19-20, 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (Clofazimine in the treatment of multi-drug resistant tuberculosis, Clinical Microbiology and Infection, 2012, 18, pp.1104-110). 
Xu is discussed above. Xu teaches adding clofazamine (CFZ) to dosages comprising amoxicillin/clavulanate (AMX/CLV), rifabutin (RIF), and macrolides including azithromycin (AT); clarithromycin CLR (Table 1). The CFZ is administered at an initial dose of 100mg (Table 1). 
prima facie obvious to a person having ordinary skill in the art following the direction of Xu to formulate the ingredients being administered into a single dosage or dosing device for ease of administration. 

Claims 1-8 and 14-21, 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (Clofazimine in the treatment of multi-drug resistant tuberculosis, Clinical Microbiology and Infection, 2012, 18, pp.1104-110) in view of Selby (Two-Year Combination Antibiotic Therapy With Clarithromycin, Rifabutin, and Clofazimine for Crohn’s Disease. Gastroenterology, Vol. 132, No.7, pp.2313-2319, 2007). 
Xu is discussed above, but does not discuss amount of the rifabutin or clarithromycin dosed. 
Selby teaches that rifabutin is started at 150 mg daily and clarithromycin at 250mg daily (p.2314). 
It would have been prima facie obvious to one having ordinary skill in the art following the direction of Xu to use established doses of the antibiotics such as taught by Selby. 

Claims 1-8 and 14-17, 19-20, 22-29 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (Clofazimine in the treatment of multi-drug resistant tuberculosis, Clinical Microbiology and Infection, 2012, 18, pp.1104-110) in view of Michaelis (U.S.P. 7,820,652)
Xu is discussed above, but does not discuss amount of the addition of rifampicin, rifalazil or a cephalosporin. 

It would have been prima facie obvious to one having ordinary skill in the art following the teachings of Xu to include other rifamycin class drugs as well as cephalosporins in the dosage form in order to treat bacterial infections and prevent development of resistant bacterial strains based on the teaching of Michaelis. MPEP 2144.06 and MPEP 2143. 


Conclusion
No claims are currently allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN whose telephone number is (571)270-7674.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612